Name: Council Regulation (EEC) No 3534/80 of 22 December 1980 on the conclusion of the Agreement in the form of an exchange of letters relating to Article 9 of Protocol 1 to the Agreement between the European Economic Community and the State of Israel and concerning the import into the Community of preserved fruit salads originating in Israel (1981)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 370 /66 Official Journal of the European Communities 31 . 12 . 80 COUNCIL REGULATION (EEC) No 3534/80 of 22 December 1980 on the conclusion of the Agreement in the form of an exchange of letters relating to Article 9 of Protocol 1 to the Agreement between the European Economic Community and the State of Israel and concerning the import into the Community of preserved fruit salads originating in Israel ( 1981 ) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, HAS ADOPTED THIS REGULATION : Article 1 The Agreement in the form of an exchange of letters relating to Article 9 of Protocol 1 to the Agreement between the European Economic Community and the State of Israel and concerning the import into the Community of preserved fruit salads originating in Israel ( 1981 ) is hereby approved on behalf of the Community. The text of the Agreement is annexed to this Regu ­ lation . Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agreement in order to bind the Community. Having regard to the recommendation from the Commission, Whereas the Agreement between the European Economic Community and the State of Israel (*) was signed on 11 May 1975 ; Whereas the Agreement in the form of an exchange of letters relating to Article 9 of Protocol 1 to the said Agreement and concerning the import into the Community of preserved fruit salads originating in Israel should be approved, Article 3 This Regulation shall enter into force on the day following that of its publication in the Official Journal ofthe European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 December 1980 . For the Council The President J. SANTER (') OJ No L 136, 28 . 5 . 1975 , p. 3 .